Citation Nr: 1147447	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-31 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses at Mitchell County Hospital in October 2009.

(The issues of entitlement to a rating in excess of 20 percent for left shoulder disorder, and service connection for a low back disorder, will be addressed in a separate decision under a different docket number).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which denied the claim.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case has been completed.

2.  The Veteran is service-connected for loss of hip motion, evaluated as 60 percent disabling; limited motion of the jaw, evaluated as 40 percent disabling; limited motion of the arm, evaluated as 20 percent disabling; neuralgia of the fifth (5th) cranial nerve, evaluated as 10 percent disabling; facial scars, evaluated as 10 percent disabling; residuals of a left wrist fracture, evaluated as 10 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling; limited motion of the ankle, evaluated as noncompensable (zero percent); loss of motion of ring or little finger, evaluated as noncompensable; left ankle pain, status post fracture, evaluated as noncompensable; and deviated nasal septum, evaluated as noncompensable.  His overall combined disability rating is 90 percent.

3.  The Veteran sought treatment in the emergency room at Mitchell County Hospital in October 2009.  His complaints at admission included right hip pain, nausea, fever, and disorientation.  Discharge diagnoses were viral syndrome and myalgia.

4.  The totality of the evidence reveals that the Veteran's care at Mitchell Count Hospital in October 2009 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.
5.  The record reflects VA or other Federal facilities were not feasibly available considering the urgent nature of the Veteran's medical emergency when he was hospitalized. 

6.  The Veteran did not remain at the Mitchell County Hospital beyond the point of stabilization.  He was only hospitalized for several hours. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred by the Veteran at Mitchell County Hospital in October 2009 are met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.1002 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that the provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. 
§ 17.120-33  discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 . 

In this case, and for the reasons stated below, the Board finds that the Veteran is entitled to the benefit sought on appeal.  Therefore, no further discussion of the VCAA or the specific notification provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17 is necessary as any deficiency has been rendered moot.

The Veteran sought treatment in the emergency room at Mitchell County Hospital in October 2009.  His complaints at admission included right hip pain, nausea, fever, and disorientation.  Discharge diagnoses were viral syndrome and myalgia.  He is seeking payment/reimbursement of these medical expenses.

VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. 
§ 1703(a)(1)-(8); 38 C.F.R. § 17.52.  However, the veteran in this case is not alleging, nor does the record otherwise reflect, that VA contracted directly with Mitchell County Hospital for the treatment received by the Veteran in October 2009.

In adjudicating a claim for reimbursement of medical expenses, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.  In this case, it is not contended that VA agreed to pay the medical bills incurred at the private facility.  Further, there are specific formalities which must be followed under 38 C.F.R. § 17.54  that were not complied with here and, as a result, proper advance authorization from VA was not obtained.  Therefore, the Board must conclude that prior authorization for the private medical treatment received in October 2009 at Mitchell County Hospital, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703. 

Nevertheless, reimbursement of the expenses of care or services, not previously authorized, in a private or public (or Federal) hospital not operated by VA, may be paid on the basis of a claim timely filed, if the following criteria are met: (1) the veteran has a service-connected disability; (2) there is a medical emergency of such nature that delay would be hazardous to the veteran's life or health; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728  In order to be eligible for reimbursement of unauthorized medical expenses under 38 U.S.C.A. 
§ 1728, all three requirements must be met.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997). 

The Veteran is service-connected for loss of hip motion, evaluated as 60 percent disabling; limited motion of the jaw, evaluated as 40 percent disabling; limited motion of the arm, evaluated as 20 percent disabling; neuralgia of the fifth (5th) cranial nerve, evaluated as 10 percent disabling; facial scars, evaluated as 10 percent disabling; residuals of a left wrist fracture, evaluated as 10 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling; limited motion of the ankle, evaluated as noncompensable (zero percent); loss of motion of ring or little finger, evaluated as noncompensable; left ankle pain, status post fracture, evaluated as noncompensable; and deviated nasal septum, evaluated as noncompensable.  His overall combined disability rating is 90 percent.

As stated above, the Veteran's complaints included right hip pain, and discharge diagnoses included myalgia.  Inasmuch as the Veteran is service-connected for a right hip disorder, it appears that at least part of the treatment received at Mitchell County Hospital in October 2009 was for a service-connected disability.  

To the extent the Veteran was also treated for complaints relating to the nonservice-connected viral syndrome, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 
(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002. 

In this case, the Board notes that the provisions of 38 C.F.R. § 17.1002(a), (d)-(i) do not appear to be in dispute.  The VAMC denied the Veteran's claim on the basis that the treatment was "non-emergent" in nature, and that VA facilities were feasibly available.  This determination is supported by VA medical opinions promulgated in February and June 2010, based upon review of the Mitchell County Hospital and other records.  As such, the dispute involves whether the provisions of 38 C.F.R. § 17.1002(b) and (c) are satisfied.  Since similar requirements are necessary for reimbursement for unauthorized treatment of service-connected disabilities, the Board will address both the right hip and viral syndrome claims together at this point.

In finding that the October 2009 treatment at Mitchell County Hospital was non-emergent in nature, the June 2010 VA medical opinion noted that the Veteran was possibly out of medication for chronic hip pain, noting that he had contacted the Tallahassee Outpatient Clinic (OPC) on October 20 in the afternoon, and went to the clinic with the same complaint on October 23.  This medical opinion further stated that the Veteran's complaints of aching all over with nausea and questionable fainting were not considered emergency conditions to warrant use of an emergency room.  However, nothing in this or the February 2010 VA medical opinion specifically states how these symptoms were not emergent in nature.  It would appear that being out of medication for service-connected right hip disorder, especially one of such severity as to warrant a 60 percent rating, would actually support a finding that such complaints were of an emergent nature.  Moreover, the hospital records show that the Veteran was on a stretcher crying and holding his hip and the Veteran also reported in his substantive appeal that he was in great pain and discomfort.  Resolving all doubt in the Veteran's favor, a lay person could reasonably expect that the Veteran's hip pain at that time could reasonably result in serious dysfunction without immediate attention.  

Moreover, even if he were not entitled to reimbursement under the provisions of 38 U.S.C.A. § 1728, he would be entitled to reimbursement under 38 U.S.C.A. § 1725.  There was a complaint of fainting, even though it was considered questionable.  Moreover, the records from the Mitchell County Hospital reflect the Veteran was anxious, tearful, difficult to understand, and reported fever, nausea, and aching.  Chigger bites were noted.  The Veteran reported that he thought he had the flu and indicated his pain level was a 10 out of 10.  The Board further notes that the Veteran submitted a Medical Screening Evaluation Program Disposition Form from his October 2009 emergency room treatment, where it was indicated that an emergency medical condition did exist.  As the Form itself indicates it was completed by a competent medical professional, there is competent medical evidence which both supports and refutes a finding that the care received at Mitchell County Hospital in October 2009 was of an emergent nature.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Here, the competent medical evidence regarding the emergency nature of the Veteran's October 2009 treatment at Mitchell County Hospital is in relative equipoise.

Based on the circumstances, the Board finds that the Veteran's medical condition at the time he sought treatment at Mitchell County Hospital in October 2009 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

As to the matter of whether VA or other Federal facilities were feasibly available, the Board notes that the Veteran has contended that the Tallahassee OPC was closed at the time he sought treatment at the Mitchell County Hospital, and that the nearest VAMC was over 2 hours away.  Since the records from Mitchell County Hospital reflect the Veteran initially sought treatment after 6 p.m., it would appear that the OPC was closed at that time.  No evidence to the contrary is of record.  His contentions that the nearest VAMC was over 2 hours away stands unrefuted by the evidence of record.  Although the February 2010 VA medical opinion left blank the questions as to the distance to the nearest VAMC/OPC, and whether such facilities were open, it was indicated that VA facilities were not available.

In view of the foregoing, the Board finds that VA or other Federal facilities were not feasibly available considering the urgent nature of the Veteran's medical emergency when he was hospitalized.  Moreover, the Board finds that the Veteran did not remain at the Mitchell County Hospital beyond the point of stabilization.  He was only hospitalized for several hours. 

For these reasons, the Board concludes that the Veteran is entitled to payment or reimbursement of the unauthorized medical expenses incurred at Mitchell County Hospital in October 2009.  Reasonable doubt has been resolved in his favor.  Therefore, the benefit sought on appeal is allowed.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses at Mitchell County Hospital in October 2009 is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


